Case: 18-10973      Document: 00515249074         Page: 1    Date Filed: 12/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-10973                               FILED
                                  Summary Calendar                     December 26, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEXANDER ROSENBLATT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-202-1


Before BENAVIDES, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Alexander Rosenblatt pleaded guilty, pursuant to a plea agreement, to
two counts of receipt of child pornography.             The district court sentenced
Rosenblatt to a total sentence of 360 months of imprisonment. It also imposed
concurrent terms of 15 years of supervised release. The district court ordered
Rosenblatt to pay $5,000 each in restitution to victims “Pia,” “Ava,” and “Mya,”
and $10,000 in restitution to another victim, “Maureen.”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10973      Document: 00515249074      Page: 2    Date Filed: 12/26/2019


                                   No. 18-10973

      Rosenblatt argues that the district court failed to conduct a proximate
cause analysis, as required by Paroline v. United States, 572 U.S. 434, 460
(2014), when calculating the restitution awards.          In regard to the losses
suffered by Pia, Ava, and Mya, Rosenblatt argues that the district court failed
to comport with the holding in Paroline by not first calculating the victims’
total losses. Because Rosenblatt argues that the restitution amount exceeds
the victims’ actual losses, such a claim is not barred by the appeal waiver in
his plea agreement. See United States v. Leal, 933 F.3d 426, 430-31 (5th Cir.),
cert. denied, (No. 19-6554), 2019 WL 6689861 (U.S. Dec. 9, 2019).
      Because Rosenblatt did not object to the restitution awards in the district
court, we review for plain error only. See id. at 431. To show plain error, the
defendant must show a forfeited error that is clear or obvious and that affects
his substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If
he makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      The letter submitted by Maureen’s counsel adequately conducted a
proximate cause analysis as it set forth an estimate of the total losses broken
down by category, including wage loss, attorneys’ fees, and medical expenses.
See Paroline, 572 U.S. at 446-48. Similarly, the letter by counsel for Pia, Ava,
and Mya also included an adequate proximate cause analysis as it emphasized
the difficulty in determining the total amount of their losses, estimated the
amount of future costs, and listed the amount of restitution already received
by each victim. See id. Although it did not contain a calculation of total losses,
Paroline does not stand for the proposition that a district court first must
calculate a victim’s total losses before conducting a proximate cause analysis.
See id. at 449. To the extent Rosenblatt argues that Paroline required the



                                          2
    Case: 18-10973    Document: 00515249074     Page: 3   Date Filed: 12/26/2019


                                 No. 18-10973

district court to engage in additional analysis and discussion at sentencing,
that issue is subject to reasonable dispute and, thus, is not clear or obvious
error. See Puckett, 556 U.S. at 135.
      Rosenblatt has not demonstrated that the district court plainly erred in
its restitution awards. See Paroline, 572 U.S. at 460; Puckett, 556 U.S. at 135;
Leal, 933 F.3d at 432-33. The judgment of the district court is AFFIRMED.




                                       3